Mayo, J.
A judgment rendered after ordinary petition, citation and joinder of issue, must be executed by the issuance of a fieri facias, whether the judgment recognize a mortgage or privilege on specific property or not; C. P. 648; where a mortgage is recognized, the customary and legal mode of executing such judgment is by fi. fa., made out in the usual form with the addition of a description of the property mortgaged and a direction to the sheriff to seize the specific property subjected to the payment of the judgment.
2. Writs of seizure and sale are only issued in executory proceedings; a final judgment cannot be thus enforced.
3. ■ When a creditor, with mortgage on • the property of his debtor, sees fit to obtain judgment against him via ordinaria, having elected that mode of procedure, he cannot be allowed to change it and proceed to enforce his mortgage via executiva. 25 An. 155; 12 L. 42; 2 L. 546.